F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                       March 24, 2006
                                  TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


GEORGE E. FLORENCE,

          Plaintiff-Appellant,

v.

T. VELASQUEZ; GILBERT LYDE;                           No. 05-1359
A. BERRIOS; M. CUNDOFF; H. A.                     (District of Colorado)
RIOS, JR.; G. L. HERSHBERGER;                 (D.C. No. 05-CV-00651-ZLW)
HARRELL WATTS; A. JOHNSON; D
THARP; GOMEZ; H. MARSHALL,
individual capacity; SORINTE,
individual capacity,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before MURPHY, SEYMOUR and McCONNELL, Circuit Judges.


      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, federal prisoner George E. Florence appeals the district

court’s dismissal of the civil rights complaint he brought pursuant to Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Florence’s complaint contained several claims against numerous defendants, many

relating to an incident in which he injured his back while performing his prison

food-service job and some relating to other aspects of his incarceration.

Specifically, Florence alleged violations of his First, Fifth, Eighth, and Ninth

Amendment rights and further alleged prison officials retaliated against him for

asserting his constitutional rights.

      Florence was ordered to file an amended complaint that complied with the

pleading requirements of Rule 8 of the Federal Rules of Civil Procedure and to

show cause why his complaint should not be dismissed for failure to exhaust his

administrative remedies. In response to the order, Florence submitted an amended

complaint and copies of documents relating to a grievance he initiated on May 2,

2004. The district court concluded, however, that the amended complaint was

deficient and the documentation Florence provided did not relate to the claims

raised in his complaint. The documents, instead, related to a job reassignment

that occurred before Florence was injured while performing his food-service job.


                                         -2-
The court dismissed the action without prejudice for failure to comply with Rule 8

and for failure to exhaust administrative remedies.

       This court reviews a dismissal for failure to exhaust    de novo . See Miller v.

Menghini , 213 F.3d 1244, 1246 (10th Cir. 2000).        On appeal, Florence does not

make any reasoned argument that he exhausted any of the claims raised in his

amended complaint and our review of the record confirms that the documentation

submitted by Florence does not relate to those claims. Accordingly, the record is

devoid of any indication Florence exhausted his administrative remedies. See

Ross v. County of Bernalillo, 365 F.3d 1181, 1190 (10th Cir. 2004) (“If a prisoner

does submit a complaint containing one or more unexhausted claims, the district

court ordinarily must dismiss the entire action without prejudice.”).

       We conclude the district court did not err when it dismissed Florence’s

complaint without prejudice for failure to exhaust administrative remedies and

affirm the district court’s order.   1
                                         See id . This conclusion obviates the need to

address whether the district court properly determined Florence’s complaint



       1
        In a document titled, Motion For Rehearing or Modifying Its Order Dated
September 2, 2005 in Order to Address Complained of First Amendment
Violation, Florence asserts his First Amendment rights have been violated
because FCI-Florence has been deducting postage and copy costs from his inmate
trust fund account. This claim was not presented to the district court and this
court does not consider claims raised for the first time on appeal. See Steele v.
Federal Bureau of Prisons, 355 F.3d 1204, 1213 n.5 (10th Cir. 2003).
Accordingly, Florence’s motion is denied.

                                              -3-
failed to satisfy Rule 8 of the Federal Rules of Civil Procedure. Florence’s

application to proceed     in forma pauperis on appeal is granted , but he is

reminded that he remains obligated to continue making partial payments until his

appellate filing fee is paid in full.   See 28 U.S.C. § 1915(b).

                                          ENTERED FOR THE COURT



                                          Michael R. Murphy
                                          Circuit Judge




                                            -4-